Loft s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 7, 2015

                                      No. 04-15-00267-CV

                             Dolores REYNOSO and Juan Reynoso,
                                         Appellants

                                                v.

                                   LOFT CONCEPTS, INC.,
                                         Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2015CV00936
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER

       The reporter’s record was due June 8, 2015, but has not been filed. The court reporter,
Kay Counseller, has filed a notice of late record stating that the record was not filed because
appellants have not paid or made arrangements to pay the reporter’s fee to prepare the record and
appellants are not entitled to the record without paying the fee. See TEX. R. APP. P. 34.6(b),
35.3(b).

        We order appellants to provide written proof to this court on or before July 17, 2015 that
either (1) the reporter’s fee has been paid or arrangements satisfactory to the reporter have been
made to pay the reporter’s fee or (2) appellants are entitled to the record without prepayment of
the reporter’s fee. See TEX. R. APP. P. 20.1, 35.3(b). If appellants fail to file such proof within
the time provided, appellants’ brief will be due August 6, 2015, and the court will only consider
those issues or points raised in appellants’ brief that do not require a reporter’s record for a
decision. See TEX. R. APP. P. 37.3(c).



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of July, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court